PER CURIAM.
The State of Florida appeals the dismissal of an information charging Bruce Michael Foster with a single count of violating section 403.413(4)(c), Florida Statutes (2001). That section is known as the Florida Litter Law and Foster was charged with its violation for illegally draining hazardous fuels onto or into the ground located on property that was owned by him.
The trial court dismissed the action relying upon its disposition of a similar case, the facts of which are included in this court’s opinion in State v. Davis, 838 So.2d 696 (Fla. 5th DCA 2003).
The reasoning and disposition included in Davis are also dispositive of the instant case. The order of dismissal is vacated and we remand for further proceedings.1
REVERSED and REMANDED.
PETERSON, THOMPSON and TORPY, JJ., concur.

. State v. Foster, 840 So.2d 1174 (Fla. 5th DCA 2003) was consolidated with the instant case at the trial level and also dismissed. That dismissal was reversed by this court and incidentally the defendant was Bruce Michael Foster's father.